DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 1/14/2021 have been acknowledged and entered.  Claims 1-12 are pending. Claim 12 is withdrawn.  The objections to claims 3 and 7  and the rejection of Claim 12 under 35 USC 112 have been withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 2001/0010103), and further in view of Dobashi et al. (US 2015/0255316).
Regarding Claims 1 and 4:  Konishi teaches a substrate processing apparatus comprising:
a substrate holder (Fig. 9, element 65) to hold a substrate;

a first moving mechanism including a first arm (element 73);
a second cleaning body (element 72) configured to clean a lower surface of the substrate held by the substrate holder by coming into contact therewith;
a second moving mechanism including a second arm (element 74); and
a controller configured to control the first moving mechanism and the second moving mechanism to perform a both-surface cleaning processing in which  the first cleaning body which is brought into contact with the upper surface, and the second cleaning body which is in contact with the lower surface are horizontally moved in synchronization with each other [0068].
Konishi teaches that the first and second arms are supported in a movable manner along horizontal directions by a drive mechanism (element 75; [0064]) which appears to be disposed on a rail (unnumbered; see Fig. 9, elongated element depicted under element 75) to provide such horizontal movement.  It is noted that, in other embodiments, Konishi expressly discloses that the horizontal movement of a cleaning element (Fig. 5, element 31) is provided by attaching the cleaning element to a guide rail (element 34a) [0038].  Konishi does not expressly disclose that the first arm and second arm are attached to separate rails disposed at the bottom of a housing which surrounds the rails.  However, Dobashi teaches that it is known to provide first and second guide rails (Fig. 8, elements 86 and 61) at a bottom of a housing (element 41) surrounding said guide rails, the guide rails allowing horizontal movement of 
Regarding Claim 2:  Konishi and Dobashi teach the elements of Claim 1 above, including wherein the first cleaning body cleans the one surface by ejecting fluid thereon (element 41).  Konishi further teaches that in the both-surface cleaning processing the controller controls the first moving mechanism and the second moving mechanism to horizontally move the first cleaning body and the second cleaning body in a horizontal direction ([0078], [0068]). Konishi teaches that the nozzle 41 which faces the upper surface may be moved between the peripheral region and the rotation center of the substrate (Fig. 9, [0078]); and that the brush 72 which face the lower surface may be moved from one peripheral region to the other peripheral region [0068].  Thus, at some point during the cleaning, the cleaning bodies are travelling in directions away from each other.
Regarding Claim 5:  Konishi and Dobashi teach the elements of Claim 4 as discussed above.  Konishi further teaches that the  controller is configured to execute a processing of horizontally moving the first cleaning body and the second cleaning body while maintaining a state where a contact surface of the first cleaning body with the upper surface and a contact surface of the second cleaning body with the lower surface overlap each other when the 
Regarding Claim 6:  Konishi and Dobashi teach the elements of Claim 4 as discussed above.  Konishi further teaches:
a first driver configured to rotate the first cleaning body around a vertical axis; and
a second driver configured to rotate the second cleaning body around a vertical axis,
wherein the controller is configured to execute a processing of horizontally moving the first cleaning body and the second cleaning body in a state where a center of rotation of the first cleaning body by the first driver and the center of rotation of the second cleaning body by the second driver are made to coincide with each other, as the both-surface cleaning processing (Fig. 9, [0064, 0068]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 2001/0010103) and Dobashi et al. (US 2015/0255316) as applied to Claim 4 above, and further in view of Itzkowitz (US 5,675,856).
Regarding Claim 7:  Konishi and Dobashi teach the elements of Claim 4, as discussed above.  Konishi further teaches that the first moving mechanism is configured to move the first cleaning body up and down, and the second moving mechanism is configured to move the second cleaning body up and down (Fig. 9, [0068]).  
Konishi further teaches that the controller is configured to control at least one of the first moving mechanism and the second moving mechanism such that the cleaning bodies exert a predetermined pressure against the substrate surface [0068].  Konishi does not expressly .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 2001/0010103), Dobashi et al. (US 2015/0255316), and Itzkowitz (US 5,675,856) as applied to Claim 7 above, and further in view of Takiguchi et al. (US 2008/0163899).
Regarding Claim 8:  The prior art teach the elements of Claim 7, as discussed above.  Konishi further teaches that the controller is configured to arrange one of the first and second cleaning bodies at a predetermined height position [0068].  Konishi does not expressly disclose a load detector configured to detect the pressing force of the first or second cleaning bodies against the upper or lower surface and adjust a height position of the first or second cleaning body based on a detection result.  However, Takiguchi teaches a substrate processing apparatus comprising a load detector to detect the pressing force of a brush against a substrate surface and a controller configured to adjust the height of the brush in relation to the substrate surface according to the detection result in order to maintain a desired force between the brush and substrate [0125].  It would have been obvious to one of ordinary skill in the art .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 2001/0010103) and Dobashi et al. (US 2015/0255316) as applied to Claim 4 above, and further in view of Orhii (US 2009/0126761).
Regarding Claim 9:  Konishi and Dobashi teach the elements of Claim 4 as discussed above. Konishi does not expressly disclose a contact surface with the substrate in one cleaning body is larger than a contact surface in a remaining cleaning body.  However, Orhii taches a substrate apparatus in which a first cleaning body has a contact surface with the substrate larger than a second cleaning body (Fig. 5, elements 14 and 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Konishi by providing a one of the cleaning bodies with a larger contact surface in order to clean an increased area of the substrate surface.  It is noted that the claim recites that the cleaning body having the larger contact surface comes into contact with a circuit forming surface of the substrate.  While Konishi teaches that the substrate comprises a circuit forming surface [0049], the combination of Konishi and Orhii does not expressly disclose the larger contact surface comes into contact with the circuit forming surface.  However, it is noted that while features of an apparatus may be recited either structurally or functionally, claims .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 2001/0010103) and Dobashi et al. (US 2015/0255316) as applied to Claim 4 above, and further in view of Yonemizu et al. (US 5,651,160).
Regarding Claim 10:  Konishi and Dobashi teach the elements of Claim 4, as described above, but do not expressly disclose that one cleaning body is softer than the other cleaning body.  However, Yonemizu teaches that it is known to provide cleaning bodies having differing hardness (col. 6, ll. 20-26). It is understood that softer brushes prevent scratches or damage to the substrate surface. It would have been obvious to one of ordinary skill in the art to modify the apparatus of Konishi by providing a cleaning body softer than the other cleaning body with a reasonable expectation of efficient cleaning without damaging the substrate surface. It is noted that the claim recites that the cleaning body having the softer contact surface comes into contact with a circuit forming surface of the substrate.  While Konishi teaches that the substrate comprises a circuit forming surface [0049], the combination of Konishi and Yonemizu does not expressly disclose the softer contact surface comes into contact with the circuit forming surface.  However, it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). The combination of .

Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 2015/0133032) and further in view of Konishi et al. (US 2001/0010103) and Dobashi et al. (US 2015/0255316).
Regarding Claim 1:  Kubo teaches substrate processing apparatus comprising:
a substrate holder (Fig. 2, element 11) configured to hold a substrate;
a second cleaning body (element 12) configured to clean a lower surface of the substrate held by the substrate holder by coming into contact therewith;
a second moving mechanism including a first rail (element 60) configured to horizontally move the first cleaning body; and
a controller configured to control the first moving mechanism to perform a cleaning processing in which the first cleaning body which is brought into contact with the one surface is moved horizontally along the surface [0067].
Kubo does not expressly disclose a first cleaning body and first moving mechanism, and a controller to move the second cleaning body in synchronization with the first cleaning body.  However, Konishi teaches a similar substrate processing apparatus comprising first and second cleaning bodies (Fig. 9, elements 70, 72) configured to clean upper and lower surfaces of the substrate held by a substrate holder by coming into contact therewith; first and second moving mechanisms including first and second arms (elements 73 and 74) configured to horizontally move the second cleaning body [0064]; and a controller configured to control the first moving 
Konishi teaches that the first and second arms are supported in a movable manner along horizontal directions by a drive mechanism (element 75; [0064]) which appears to be disposed on a rail (unnumbered; see Fig. 9, elongated element depicted under element 75) to provide such horizontal movement.  It is noted that, in other embodiments, Konishi expressly discloses that the horizontal movement of a cleaning element (Fig. 5, element 31) is provided by attaching the cleaning element to a guide rail (element 34a) [0038].  Konishi does not expressly disclose that the first arm and second arm are attached to separate rails disposed at the bottom of a housing which surrounds the rails.  However, Dobashi teaches that it is known to provide first and second guide rails (Fig. 8, elements 86 and 61) at a bottom of a housing (element 41) surrounding said guide rails, the guide rails allowing horizontal movement of cleaning elements (elements 90 and 6) attached to each rail [0046-0049].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kubo and Konishi by substituting the single rail of Konishi with first and second rails attached to the first and second arms in order to horizontally move 
Regarding Claim 2:  Kubo in view of Konishi and Dobashi teach the elements of Claim 1, as discussed above.  Kubo teaches that the first cleaning body can be one which ejects fluid thereto (e.g., Fig. 1, element 30) and has an associated moving mechanism, but does not expressly disclose that the controller controls said fluid-ejecting cleaning body to synchronously move with the second cleaning body in a direction separated from each other.  Konishi teaches that in the both-surface cleaning processing the controller controls the first moving mechanism and the second moving mechanism to horizontally move the first cleaning body and the second cleaning body in a horizontal direction ([0078], [0068]).  Konishi teaches that the nozzle 41 (first cleaning body) which faces the upper surface may be moved between the peripheral region and the rotation center of the substrate (Fig. 9, [0078]); and that the brush 72 (second cleaning body) which face the lower surface may be moved from one peripheral region to the other peripheral region [0068].  Thus, at some point during the cleaning, the cleaning bodies are travelling in directions away from each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kubo with a first cleaning body that cleans by ejecting fluid and moving horizontally in the direction separated from the second cleaning body, as in Konishi, with a reasonable expectation of successfully cleaning the substrate on both the upper and lower surfaces.
Regarding Claim 3: Kubo in view of Konishi and Dobashi teach the elements of Claim 2 as discussed above.  Kubo further teaches that the substrate holder includes:

a second substrate holder (element 10) configured to suck and hold a second area which is an area other than the first area on the lower surface of the substrate; and
wherein the controller is configured to control the second moving mechanism in a state where the substrate is sucked and held by the second substrate holder so as to execute the surface cleaning processing by bringing the second cleaning body into contact with the second area in a state where the substrate is sucked, held and rotated by the first substrate holder (Fig. 13, [0076]), and
wherein the controller controls a lower surface cleaning processing in which the second cleaning body is brought into contact with the first area (Figs. 8 and 9, [0072, 0073) and the first area is horizontally moved (Fig. 10).
The combination of the cited prior art teaches that the both-surface cleaning processing brings the second cleaning body into contact with the second area of the substrate while the substrate is held by the first substrate holder.  However, Kubo does not expressly disclose that this cleaning processing occurs after the lower surface cleaning processing in which the second cleaning body contacts the first area and the first area is horizontally moved.  However, since Kubo teaches that both cleaning processes are performed to clean both a central portion and peripheral portion of the wafer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kubo to perform the both-surface cleaning processing after the lower surface cleaning processing with a reasonable expectation of cleaning the wafer surfaces sufficiently.
Regarding Claim 4:  Kubo in view of Konishi teaches the elements of Claim 1 as discussed above.  Kubo further teaches that the second cleaning body (element 12) is one that cleans the lower surface of the substrate by coming into contact therewith.  Konishi is cited for teaching the first cleaning body (element 71), which is one that cleans the upper surface of the substrate by coming into contact therewith.
Regarding Claim 11:  Kubo, Konishi, and Dobashi teach the elements of Claim 1 as discussed above.  Kubo further teaches that the substrate holder includes:
a rotatable first substrate holder (element 11, [0055]) configured to suck and hold a first area including a central portion of the lower surface of the substrate; and
a second substrate holder (element 10) configured to suck and hold a second area which is an area other than the first area on the lower surface of the substrate; and
wherein the controller is configured to control the second moving mechanism in a state where the substrate is sucked and held by the second substrate holder so as to execute the surface cleaning processing by bringing the second cleaning body into contact with the second area in a state where the substrate is sucked, held and rotated by the first substrate holder (Fig. 13, [0076]), and
wherein the controller controls a lower surface cleaning processing in which the second cleaning body is brought into contact with the first area (Figs. 8 and 9, [0072, 0073) and the first area is horizontally moved (Fig. 10).
The combination of Kubo and Konishi teaches that the both-surface cleaning processing brings the second cleaning body into contact with the second area of the substrate while the substrate is held by the first substrate holder.  However, Kubo does not expressly disclose that .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the rejoinder of Claim 12 have been acknowledged.  However, rejoinder of Claim 12 is not proper at this time because Claim 12 does not require all the limitations of an allowable claim, as required (see MPEP 821.04). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714